Citation Nr: 1127467	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In August 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In October 2009, the Board remanded the current issue for further evidentiary development.  The case has now been returned to the Board for further appellate action.

In its October 2009 decision, the Board also denied entitlement to service connection for left ear hearing loss.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal.

For reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for an initial compensable disability rating for right ear hearing loss.

Pursuant to the Board's October 2009 remand, VA treatment records dating since November 2006 were obtained from the Pittsburgh, Pennsylvania VA Healthcare System.  Such records reflect that in September 2007 and June 2009, the Veteran underwent VA audiological testing.  However, the graphic results and/or puretone threshold values from such testing were not provided.  On remand, the RO/AMC must obtain the full results of both the September 2007 and June 2009 VA audiological testing and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the graphic results or puretone threshold values of the VA audiological testing conducted in September 2007 and June 2009 from the Pittsburgh, Pennsylvania VA Healthcare System.  If such records cannot be obtained, the file should be annotated as such and the Veteran notified of the inability to obtain such records.

2.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

